Opinion filed December 2, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-10-00026-CR
                                        __________

                   ADRIAN EUGENE GREENWOOD, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 32nd District Court
                                   Nolan County, Texas
                               Trial Court Cause No. 10815


                            MEMORANDUM OPINION
       The trial court convicted Adrian Eugene Greenwood, upon his plea of guilty, of
possession of four grams or more but less than 200 grams of cocaine with the intent to deliver. A
plea bargain agreement was not reached. The trial court assessed punishment at confinement for
thirty-four years and a $4,500 fine. We dismiss.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has been filed. Court-appointed counsel has
complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684
(Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969); and
Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       In his response, appellant maintains that the evidence is legally and factually insufficient
to link him with the sixteen and one-half grams of cocaine. Appellant also contends that his plea
was not voluntarily entered and that his counsel was deficient for failing to object to the
indictment and for introducing extraneous offenses of his prior “serious brushes with the law”
and of his smoking marihuana in the residence when the police arrived. Appellant further
contends that his plea was induced by a promise of leniency; that he was prejudiced by his
counsel’s performance; and that his counsel failed to raise significant and obvious issues on
appeal such as insufficient evidence, his trial counsel’s failure to secure probation for him, trial
counsel’s admission of a misdemeanor conviction, and trial counsel’s filing of a deficient motion
for new trial and failure to notify him of a hearing.
       We review appellant’s pro se claims and examine the record in order to determine
whether the record reflects no reversible error and the appeal should be dismissed or whether
arguable grounds exist and new counsel should be appointed. Schulman, 252 S.W.3d 403. We
note that the record does not support appellant’s contentions.
       Following the procedures outlined in Anders, we have independently reviewed the
record, and we agree that the appeal is without merit. We note that counsel has the responsibility
to advise appellant that he may file a petition for discretionary review by the Texas Court of
Criminal Appeals. Ex parte Owens, 206 S.W.3d 670 (Tex. Crim. App. 2006). Likewise, this
court advises appellant that he may file a petition for discretionary review pursuant to TEX. R.
APP. P. 66. Black v. State, 217 S.W.3d 687 (Tex. App.—Eastland 2007, no pet.).
       The motion to withdraw is granted, and the appeal is dismissed.


December 2, 2010                                             PER CURIAM
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                  2